IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                         STATE V. HICKS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                  CHRIS A. HICKS, APPELLANT.


                              Filed August 3, 2021.   No. A-20-732.


       Appeal from the District Court for Douglas County: KIMBERLY MILLER PANKONIN, Judge.
Affirmed.
       Chris A. Hicks, pro se.
       Douglas J. Peterson, Attorney General, and Erin E. Tangeman for appellee.


       PIRTLE, Chief Judge, and MOORE and BISHOP, Judges.
       PIRTLE, Chief Judge.
                                      I. INTRODUCTION
        Chris A. Hicks appeals from the order of the district court for Douglas County denying his
motion for postconviction relief without an evidentiary hearing. Based on the reasons that follow,
we affirm.
                                       II. BACKGROUND
       In 2017, Hicks was involved in a “controlled buy” in which he exchanged a quantity of
marijuana for two pistols of different calibers. The transaction was videotaped by law enforcement.
The State subsequently filed a 13-count information in the district court. Hicks was initially
represented by counsel, but he later waived his right to counsel and entered into a plea agreement
with the State.




                                               -1-
         At the plea hearing, Hicks pleaded no contest to two counts of possession of a deadly
weapon by a prohibited person, with each count relating to one of the two pistols Hicks received
during the controlled buy. The State dismissed the remaining 11 counts.
         Before accepting Hicks’ pleas, the district court advised him that he was giving up certain
constitutional rights by entering a plea, which included his right to a jury trial, his right to confront
witnesses against him and to subpoena witnesses on his behalf, as well as his privilege against
self-incrimination. The court advised Hicks that he had the right to be represented by an attorney
at all stages of the criminal proceeding. The court additionally confirmed that Hicks believed
entering a plea was in his best interests and that he had reviewed the evidence against him with his
prior counsel. After hearing the State’s factual basis, the district court found beyond a reasonable
doubt that Hicks understood the nature of the charges against him and that his pleas were made
freely, knowingly, intelligently, and voluntarily. The court accepted Hicks’ pleas and found him
guilty on both counts. The court ordered a presentence investigation report and scheduled
sentencing.
         Subsequently, the district court sentenced Hicks to 20 to 24 years’ imprisonment on each
count. The two sentences were to run consecutively, and Hicks was given 536 days of credit for
time served.
         On direct appeal, Hicks was represented by different counsel than he had been at the trial
stage. Hicks’ sole assignment of error on direct appeal was that the district court had abused its
discretion by imposing excessive sentences. This court summarily affirmed the district court’s
judgment, and the Nebraska Supreme Court denied Hicks’ petition for further review. This court
issued its mandate on July 26, 2019.
         Hicks timely filed a verified “Motion to Vacate and Set Aside Conviction and Sentence”
pursuant to the Nebraska Postconviction Act, Neb. Rev. Stat. § 29-3001 et seq. (Reissue 2016).
Restated and consolidated, Hicks alleged that (1) his plea had not been knowingly and
understandingly made, (2) the State’s factual basis was insufficient to support his convictions, (3)
his plea was illegal under the “multiplicity doctrine,” (4) he had received ineffective assistance of
trial counsel in three respects, (5) he had received ineffective assistance of appellate counsel in
four respects, and (6) the district court violated his Sixth Amendment right of self-representation.
         The district court entered an order directing the State to file a response to Hicks’
postconviction motion within 90 days. Before the State filed its response, Hicks filed an amended
postconviction motion, which reasserted the same grounds as his original motion and additionally
alleged that (1) the district court had erred in imposing consecutive sentences and (2) appellate
counsel had been ineffective for failing to raise that issue on direct appeal. The State subsequently
filed its response to Hicks’ original motion for postconviction relief, which did not explicitly
address these two additional arguments.
         The district court issued a written opinion and order denying an evidentiary hearing and
denying both Hicks’ motion and amended motion for postconviction relief. The court first found
that all of Hicks’ claims regarding the invalidity of his pleas and sentences, ineffective assistance
of trial counsel, and the court’s alleged violation of Hicks’ sixth amendment rights were
procedurally barred. The district court found that no evidentiary hearing was warranted on Hicks’
claims of ineffective assistance of appellate counsel because “such arguments would have . . . no



                                                  -2-
merit on appeal” because Hicks failed to “set forth facts or law establishing inclusion of such issues
would have ‘changed the result of the appeal.’”
       Hicks now timely appeals the order of the district court.
                                 III. ASSIGNMENTS OF ERROR
       Hicks assigns that the district court erred in denying his motion for postconviction relief
without an evidentiary hearing.
                                  IV. STANDARD OF REVIEW
        In appeals from postconviction proceedings, an appellate court reviews de novo a
determination that the defendant failed to allege sufficient facts to demonstrate a violation of his
or her constitutional rights or that the record and files affirmatively show that the defendant is
entitled to no relief. State v. Parnell, 305 Neb. 932, 943 N.W.2d 678 (2020). Whether a claim
raised in a postconviction proceeding is procedurally barred is a question of law which is reviewed
independently of the lower court’s ruling. Id.
                                          V. ANALYSIS
                                1. PROCEDURALLY BARRED CLAIMS
         In its order denying an evidentiary hearing, the district court held that several of Hicks’
postconviction claims were procedurally barred. These findings applied to Hicks’ claims relating
to the invalidity of his pleas and his allegations of ineffective assistance of trial counsel.
         In determining whether a motion for postconviction relief contains factual allegations that,
if proved, constitute an infringement of the movant’s constitutional rights and whether the records
and files affirmatively show the defendant is entitled to no relief, we consider whether the
allegations are procedurally barred. State v. Stelly, 308 Neb. 636, 955 N.W.2d 729 (2021). A
motion for postconviction relief cannot be used as a substitute for an appeal or to secure a further
review of issues already litigated on direct appeal or which were known to the defendant and
counsel at the time of the trial and which were capable of being raised, but were not raised, in the
defendant’s direct appeal. Id.
         Because any alleged errors with respect to the validity of Hicks’ pleas and the performance
of Hicks’ trial counsel could have been raised on direct appeal, they are procedurally barred. The
district court did not err in denying these claims without an evidentiary hearing.
                       2. INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL
        The sole argument contained within Hicks’ postconviction motion that is not procedurally
barred is his allegation that he received ineffective assistance of appellate counsel. Hicks alleged
that his appellate counsel provided ineffective assistance in several respects, and we address each
claim separately below after outlining the relevant law.
                                       (a) Legal Framework
       Under the Nebraska Postconviction Act, a prisoner in custody may file a motion for relief
on the ground that there was a denial or infringement of the prisoner’s constitutional rights that
would render the judgment void or voidable. State v. Parnell, supra. Postconviction relief is a very



                                                -3-
narrow category of relief. Id. A motion for postconviction relief cannot be used to secure review
of issues which were or could have been litigated on direct appeal. Id.
        In a postconviction proceeding, an evidentiary hearing is not required when (1) the motion
does not contain factual allegations which, if proved, constitute an infringement of the movant’s
constitutional rights, rendering the judgment void or voidable; (2) the motion alleges only
conclusions of fact or law without supporting facts; or (3) the records and files affirmatively show
that the defendant is entitled to no relief. Id. In a motion for postconviction relief, the defendant
must allege facts which, if proved, constitute a denial or violation of his or her rights under the
U.S. or Nebraska Constitution. State v. Parnell, supra. In the absence of alleged facts that would
render the judgment void or voidable, the proper course is to overrule a motion for postconviction
relief without an evidentiary hearing. Id.
        In the instant case, Hicks was represented by different counsel on direct appeal than at trial.
Ordinarily, when defendant’s trial counsel is different from his or her counsel on direct appeal, the
defendant must raise on direct appeal any issue of trial counsel’s ineffective performance which is
known to the defendant or is apparent from the record. State v. Parnell, 305 Neb. 932, 943 N.W.2d
678 (2020). Otherwise, the issue will be procedurally barred. Id. A claim of ineffective assistance
of appellate counsel which could not have been raised on direct appeal may be raised on
postconviction review. Id.
        A proper ineffective assistance of counsel claim alleges a violation of the fundamental
constitutional right to a fair trial. Id. To prevail on a claim of ineffective assistance of counsel
under Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
defendant must show that his or her counsel’s performance was deficient and that this deficient
performance actually prejudiced the defendant’s defense. State v. Parnell, supra. To show that
counsel’s performance was deficient, a defendant must show that counsel’s performance did not
equal that of a lawyer with ordinary training and skill in criminal law. State v. Anderson, 305 Neb.
978, 943 N.W.2d 690 (2020). To show prejudice, the defendant must demonstrate a reasonable
probability that but for counsel’s deficient performance, the result of the proceeding would have
been different. Id. A reasonable probability is a probability sufficient to undermine confidence in
the outcome. Id. When a conviction is based upon a plea of no contest, the prejudice requirement
for an ineffective assistance of counsel claim is satisfied if the defendant shows a reasonable
probability that but for the errors of counsel, the defendant would have insisted on going to trial
rather than pleading no contest. Id.
        In his postconviction motion, Hicks alleged that he had received ineffective assistance of
appellate counsel when counsel failed to (1) raise the issue of ineffective assistance of trial counsel
on direct appeal, (2) inform him of the full range of potential challenges to his convictions on
direct appeal, (3) raise the “multiplicity doctrine” on direct appeal, and (4) raise the sufficiency of
the State’s factual basis to sustain Hicks’ convictions. Hicks’ amended motion for postconviction
relief additionally alleged that his appellate counsel was ineffective when counsel failed to (5)
challenge the propriety of the district court’s imposition of consecutive sentences.




                                                 -4-
                    (b) Failure to Raise Ineffective Assistance of Trial Counsel
        In his postconviction motion, Hicks alleged that he received ineffective assistance of
appellate counsel when his counsel failed to raise on direct appeal that his trial counsel was
ineffective.
        When a claim of ineffective assistance of appellate counsel is based on the failure to raise
a claim on appeal of ineffective assistance of trial counsel (a layered claim of ineffective assistance
of counsel), an appellate court will look at whether trial counsel was ineffective under the
Strickland test. State v. Parnell, supra. If trial counsel was not ineffective, then the defendant was
not prejudiced by appellate counsel’s failure to raise the issue. Id. Much like claims of ineffective
assistance of trial counsel, the defendant must show that but for counsel’s failure to raise the claim,
there is a reasonable probability that the outcome would have been different. Id. In the context of
a plea of guilty or no contest, this means a reasonable probability that the defendant would have
insisted on going to trial rather than entering a plea. See State v. Anderson, supra. In determining
whether trial counsel’s performance was deficient, courts give counsel’s acts a strong presumption
of reasonableness. State v. Parnell, supra.
        With respect to this claim, the entirety of Hicks’ allegation reads as follows:
        Counsel rendered ineffective assistance, for failing to raise claim of ineffective assistance
        of trial counsel. . . . [Hicks] pleading in the case at hand was a direct lack of performance
        from trial counsel. Appellate counsel [sic] failure to raise this claim rendered ineffective
        assistance of appeal [sic] counsel. Failure to raise said claim prejudiced [Hicks] of review
        by the courts of trial counsel’s ineffectiveness. When trial counsel failed to argue and
        challenge several issue’s [sic] that occurred before said plea hearing. Which denied [Hicks]
        his constitutional right to effective appellate counsel.

        The district court construed this claim to incorporate the claims of ineffective assistance of
trial counsel contained elsewhere in Hicks’ postconviction motion, and it ultimately found that
“such arguments would have . . . no merit on appeal” and that Hicks had failed “to set forth facts
or law establishing inclusion of such issues would have ‘changed the result of the appeal.’”
However, we determine that such analysis was unnecessary. Hicks’ allegations on this issue,
quoted above, did not meet the standard of specificity required by Strickland v. Washington, 466
U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Hicks’ arguments merely assert the conclusory
allegation that he was prejudiced by his appellate counsel’s failure to raise the issue of ineffective
assistance of trial counsel. Hicks did not refer to any specific conduct of his trial counsel which
was deficient, instead arguing that his trial counsel had failed to argue and challenge “several
issues” during the pretrial stages. Neither did Hicks explicitly incorporate the claims of ineffective
assistance of trial counsel which he argued elsewhere in his postconviction motion--although he
attempts to do so now in his brief on appeal.
        Even construing this claim to incorporate the separate claims of ineffective assistance of
trial counsel found elsewhere in Hicks’ postconviction motion, as the district court elected in its
order, we find no error. When a conviction is based upon a guilty or no contest plea, the prejudice
requirement for an ineffective assistance of counsel claim is satisfied if the defendant shows a
reasonable probability that but for the errors of counsel, the defendant would have insisted on



                                                 -5-
going to trial rather than pleading guilty or no contest. State v. Anderson, supra. Additionally,
self-serving declarations that a defendant would have gone to trial are not enough to warrant a
hearing; a defendant must present objective evidence showing a reasonable probability that he or
she would have insisted on going to trial. State v. Privett, 303 Neb. 404, 929 N.W.2d 505 (2019).
         With respect to the prejudice prong of the Strickland test, the district court found that Hicks
had failed to “set forth any facts, much less sufficient facts” that would establish a reasonable
probability that he would have insisted on going to trial if not for his counsel’s alleged errors. The
court also highlighted the strength of the State’s case and the plea offer, which dismissed 11 of the
original 13 counts, resulting in a significant reduction to the potential penalties Hicks faced. With
respect to the deficiency prong, the district court found no merit to Hicks’ underlying claims,
finding that they were based on a “misunderstanding of the law” and that even if his trial counsel
had raised the claims, they would not have been successful.
         We determine that Hicks’ postconviction claim that he received ineffective assistance of
appellate counsel when his appellate counsel failed to raise the issue of trial counsel’s performance
was insufficiently pled. In his postconviction motion, Hicks failed to specify any particular conduct
of his trial counsel which his appellate counsel should have addressed on direct appeal. For that
reason, we decline to specifically analyze the merits of this claim. We conclude that the district
court did not err in denying an evidentiary hearing, although our reasoning differs from that of the
district court. This argument fails.
                             (c) Failure to Inform of Potential Defenses
        In his postconviction motion, Hicks alleged that his appellate counsel rendered ineffective
assistance for failing to “inform [Hicks] of [the] full range of challenges and defenses pursuant to
[the] plea agreement.” Hicks claimed that his appellate counsel informed him that because he had
entered a plea, the only argument he was permitted to raise on appeal was the propriety of the
sentence imposed. Hicks argued that this information was inaccurate and that, as a result, he was
prevented from raising “valid claims” on direct appeal.
        Here, Hicks did not establish prejudice resulting from his counsel’s conduct, because he
did not specify which “valid claims” he was prevented from bringing on direct appeal, nor did he
demonstrate a substantial probability that those unspecified claims would have been successful.
See State v. Parnell, 305 Neb. 932, 943 N.W.2d 678 (2020).
        We determine that this claim of ineffective assistance of appellate counsel was
insufficiently pled and that the district court did not err in denying an evidentiary hearing. This
argument fails.
                             (d) Failure to Raise Multiplicity Doctrine
        Hicks’ next postconviction claim asserts that his appellate counsel rendered ineffective
assistance in failing to raise arguments related to the “multiplicity doctrine” on appeal. Hicks
alleged that the State’s factual basis showed that he was in possession of both firearms
simultaneously, which “constitut[ed] one offense under the multiplicity doctrine derived from the
double jeopardy clause” of the U.S. Constitution. Hicks alleged that his no contest pleas where
therefore invalid.




                                                 -6-
        As relevant here, the Double Jeopardy Clauses of both the federal and the Nebraska
constitutions protect against multiple punishments for the same offense. State v. Huff, 282 Neb.
78, 802 N.W.2d 77 (2011). When the State argues that a defendant’s course of conduct involves
one or more distinct offenses under a single statute, the Supreme Court has focused on the
allowable unit of prosecution. See, State v. Al-Sayagh, 268 Neb. 913, 689 N.W.2d 587 (2004);
State v. Mather, 264 Neb. 182, 646 N.W.2d 605 (2002). Whether a particular course of conduct
involves one or more distinct offenses under a statute depends on how a legislature has defined the
allowable unit of prosecution. State v. Al-Sayagh, supra.
        Hicks was convicted of two counts of possession of a deadly weapon (firearm) by a
prohibited person in violation of Neb. Rev. Stat. § 28-1206 (Reissue 2016). These convictions
arose from a single “controlled buy” transaction wherein Hicks took possession of two pistols
simultaneously. In his postconviction motion, Hicks alleged that the allowable unit of prosecution
under § 28-1206 does not permit multiple convictions where multiple weapons were acquired at
the same time.
        To begin with, we point out that the Supreme Court has held that when a defendant fails to
challenge a statute’s allowable unit of prosecution via a pretrial motion to quash, he has failed to
preserve the issue for appellate review. See State v. Al-Sayagh, supra. Thus, even if Hicks’
appellate counsel had assigned as error that multiple convictions under § 28-1206 violated the
Double Jeopardy Clause, the appellate court would not have considered this assignment. Because
of this, Hicks cannot prove that the outcome of his appeal would have been different had his
appellate counsel raised the issue.
        With respect to the underlying merits of Hicks’ claim, we note that Hicks does not reference
any Nebraska case which holds that multiple convictions under § 28-1206 are disallowed on
double jeopardy grounds--nor does research indicate that such a case exists. Rather, Hicks relies
upon federal precedent interpreting federal criminal statutes. He cites to an opinion where the
Eighth Circuit Court of Appeals held that where a federal statute prohibits the unlawful possession
of “any firearm,” the allowable unit of prosecution under the statute is ambiguous. U.S. v. Kinsley,
518 F.2d 665 (8th Cir. 1975). Because the statute at issue in Kinsley was ambiguous, the panel
applied the “rule of lenity” and held that the Government could not treat each of several firearms
simultaneously possessed as a separate unit of prosecution.
        In his postconviction motion, Hicks argued that the Supremacy Clause of the U.S.
Constitution requires this court to apply the Eighth Circuit’s reasoning from Kinsley to § 28-1206.
This argument is based upon a misunderstanding of constitutional law. A federal court’s
interpretation of a federal criminal statute has no binding effect upon a state court’s interpretation
of a similar (but not identical) state statute. “Our federal constitution does not dictate to the state
courts precisely how to interpret their own criminal statutes.” Ponnapula v. Spitzer, 297 F.3d 172,
182 (2nd Cir. 2002). See, also, Garner v. Louisiana, 368 U.S. 157, 82 S. Ct. 248, 7 L. Ed. 2d 207
(1961) (federal court is bound by State’s interpretation of its own statute and will not substitute its
own judgment for that of State’s).
        In addition, the specific rationale underpinning the holding in Kinsley would not apply in
this case. In finding the federal firearm statute to be ambiguous, the panel stated:




                                                 -7-
        Significantly, in many of the cases in which the courts have found [an] ambiguity, the
        object of the offense has been prefaced by the word “any.” Seemingly, this is because “any”
        may be said to fully encompass (i.e., not necessarily exclude any part of) plural activity,
        and thus fails to unambiguously define the unit of prosecution in singular terms.

U.S. v. Kinsley, 518 F.2d at 667. See, also, State v. Williams, 211 Neb. 650, 319 N.W.2d 748
(1982).
        While the federal statute discussed in Kinsley prohibited the possession of “any firearm,”
the relevant language of § 28-1206 provides that a convicted felon is guilty if he or she “[p]ossesses
a firearm.” The distinction between “any” and “a” has proven to be critical for courts determining
a statute’s allowable unit of prosecution.
        The Supreme Court of Iowa has held that a criminal statute prohibiting the possession of
“an offensive weapon” is not ambiguous and that possession of multiple firearms were each a
separate chargeable offense. State v. Kidd, 562 N.W.2d 764 (Iowa 1997). The Iowa court cited to
multiple opinions written by federal and state courts, all of which were in accord with its holding.
See id. See, also, Chesser v. State, 148 So. 3d 497 (Fla. App. 2014) (differentiating between “a”
and “any” in criminal statutes).
        Based on the foregoing case law, we conclude that the language of § 28-1206 is not
ambiguous and that simultaneous possession of multiple firearms each consists of a separate
offense. The underlying argument in this claim of ineffective assistance of appellate counsel is
without merit. Therefore, Hicks’ appellate counsel could not have performed deficiently by failing
to raise a double jeopardy challenge on direct appeal. Counsel cannot be ineffective for failing to
raise a meritless argument. State v. Schwaderer, 296 Neb. 932, 898 N.W.2d 318 (2017).
        The district court properly denied this postconviction claim without an evidentiary hearing
for several reasons. First, the issue was not properly preserved for appellate review by a timely
motion to quash, making it irrelevant that Hicks’ appellate counsel failed to assign it as error.
Second, Hicks did not support this claim with any colorable legal argument; instead he relied on a
misunderstanding of the function and application of the Supremacy Clause. Third, the case law
outlined above demonstrates that even a properly articulated challenge to the allowable unit of
prosecution under § 28-1206 would have been unsuccessful. This argument fails.
                                (e) Failure to Challenge Factual Basis
        Hicks’ postconviction motion alleged that his appellate counsel was ineffective for failing
to challenge the sufficiency of the State’s factual basis. In support of his claim, he cited to a federal
decision from the Eighth Circuit Court of Appeals which interpreted and applied federal criminal
statutes related to firearms. See U.S. v. Webber, 255 F.3d 523 (8th Cir. 2001). In essence, this
claim restates Hicks’ argument that his constitutional double jeopardy rights were violated when
he was charged with two separate counts of possession of a firearm stemming from a single
transaction. See subsection (d) above.
        The voluntary entry of a guilty plea or a plea of no contest waives every defense to a charge,
whether the defense is procedural, statutory, or constitutional. State v. Manjikian, 303 Neb. 100,
927 N.W.2d 48 (2019). This includes the right against double jeopardy. Id. In Manjikian, the
Supreme Court held that a defendant had waived his right against double jeopardy when he entered


                                                  -8-
into the plea agreement. Therefore, the court held that Manjikian’s assignment of error on appeal
that he had been put twice in jeopardy was without merit. Likewise, by accepting the State’s plea
offer and pleading no contest, Hicks waived his right to raise a constitutional double jeopardy
challenge on direct appeal. For this reason, even if Hicks’ appellate counsel had raised this issue,
it would not have altered the outcome of the proceeding. As in Manjikian, an appellate court would
have found any assignment of error related to a violation of Hicks’ double jeopardy to be meritless.
Hicks cannot demonstrate prejudice resulting from his appellate counsel’s conduct. Additionally,
and as we have outlined in the previous section, there is no merit to Hicks’ underlying claim that
the Double Jeopardy Clause prohibited the State from charging him with multiple counts of
possession of a deadly weapon relating to the same transaction. Thus, Hicks’ appellate counsel
could not have performed deficiently.
        Because Hicks could not satisfy either prong of the Strickland test, no evidentiary hearing
was necessary on this claim. The district court did not err, and this argument fails.
                           (f) Failure to Challenge Consecutive Sentences
         As we stated in the background section above, Hicks’ amended motion was identical to his
original postconviction motion but for the inclusion of two additional claims for relief: (1) that the
district court had erred in imposing consecutive sentences and (2) that appellate counsel had been
ineffective for failing to raise that issue on direct appeal. Because a direct challenge to the propriety
of Hicks’ consecutive sentences could have been raised on direct appeal, this claim is procedurally
barred. See State v. Parnell, 305 Neb. 932, 943 N.W.2d 678 (2020). However, Hicks’ allegation
that his appellate counsel was ineffective for failing to raise the issue of Hicks’ consecutive
sentences was properly before the district court.
         In his amended postconviction motion, Hicks alleged that because the same video
recording was used as evidence to support both counts of possession of a firearm by a prohibited
person, the district court was obligated to impose concurrent sentences. Hicks further alleged that
due to his appellate counsel’s failure to raise this issue, he was prejudiced because he would serve
an additional 20 to 24 years in prison as a result of the consecutive sentences.
         We determine that Hicks failed to demonstrate prejudice resulting from his counsel’s
conduct. Hicks’ amended postconviction motion does not cite to any Nebraska cases which hold
that when a defendant is convicted of multiple weapons offenses stemming from a single incident,
the sentences for those convictions must run concurrent to one another--nor do we locate any such
precedent. Rather, it is within the discretion of the trial court to impose consecutive rather than
concurrent sentences for separate crimes. State v. Mora, 298 Neb. 185, 903 N.W.2d 244 (2017).
Here, Hicks pleaded no contest to two counts of possession of a firearm by a prohibited person.
The State’s factual basis distinguished the two charges by referencing the different models and
serial numbers of the firearms in question. Thus, the district court acted within its authority in
imposing consecutive sentences on Hicks, and this court summarily affirmed Hicks’ convictions
and sentences on direct appeal.
         Because Hicks could not establish prejudice under Strickland, no evidentiary hearing on
this claim of ineffective assistance of appellate counsel was warranted.




                                                  -9-
                                      VI. CONCLUSION
       The decision of the district court denying Hicks’ motion for postconviction relief without
an evidentiary hearing is affirmed.
                                                                                      AFFIRMED.




                                             - 10 -